Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Snyder on 05/21/2021.

The application has been amended as follows: 
Please amend the claims as follows:
Claims 1-4 are canceled. 
For claim 6, please remove “the immunoassay is” and replace it with – the immunological measurement method is –.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Buechler et al. is the closest prior art of record. Buechler et al. teach a maleimide inhibitor to reduce or prevent the crosstalk of undesirable interactions between ligand receptors and uncomplementary ligand analogue conjugates. Buechler et al. fail to teach immobilizing an antibody or an antigen specific for the target substance on a support, or labeling an antibody or an antigen specific for the target substance, by a maleimide method using a cross-linking agent containing a maleimide group and analyzing the immunological complex by accounting for the non-specific reaction substance.

The argument is found persuasive because Condition B reacts with an antibody sensitized by a maleimide method containing a maleimide group in the presence of the nonspecific reaction inhibitor of formula I, which a non-specific reaction was highly observed and inhibited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 5-6, 8-9, and 11 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635